DETAILED ACTION
This Office action is in response to the Applicant’s arguments/remarks filed on 7/28/21.  Claims 1-10 and 20-26 are pending in the application.  Claims 11-19 have been cancelled.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chow et al., US patent 6917097 B2, newly cited.
With respect to claim 1, Chow discloses, for example, in figure 4G, a first leadframe (76) including a plurality of leads (86) and a conductor (80); a first semiconductor die (88) mounted on a first surface (top surface of 76) of the first leadframe (76) and attached to a first subset of the plurality of leads (86) and the conductor (80); a second semiconductor die (88) mounted on the first surface of the first leadframe (76) and attached to a second subset of the plurality of leads (86) and the 
With respect to claim 2, Chow discloses mold compound (64 and 92) covering portions of the first leadframe (76) but not the second leadframe (60).  
With respect to claim 3, Chow discloses wherein the mold compound (64 and 92) further covers portions of the first semiconductor die (88) and the second semiconductor die (88).  
With respect to claim 4, Chow discloses wherein the mold compound (64 and 92) forms a first mold (64), the package further comprising a second mold (92 and mold between 80 and 86) of mold compound (64 and 92), the second mold (92 and mold between 80 and 86) of   mold compound (64 and 92) filling space between the first leadframe (76) and the second leadframe (60) and covering the first mold (64) and portions of the second leadframe (60).  
With respect to claim 5, Chow discloses wherein the second leadframe (60) forms a recess (72 and recess created by layer 80 as shown in figure 4F) with the first leadframe (76), the first semiconductor die (88), and the second semiconductor die (88) all recessed relative to portions of the second leadframe (60) surrounding the recess, and the second mold (92 and mold between 80 and 86) of mold compound (64 and 92) 
With respect to claim 6, Chow discloses wherein the second mold (92 and mold between 80 and 86) of mold compound (64 and 92) is flush with a surface of the second leadframe (60) opposite the first leadframe (76) such that the surface of the second leadframe (60) opposite the first leadframe (76) is exposed on a package surface of the package.  
With respect to claim 7, Chow discloses wherein the first leadframe (76) and the second leadframe (60) are in a stacked arrangement, and a route of the direct electrical connection (90) of the first leadframe (76) overlaps a route of the ground return path (column 4, lines 47-65) of the second leadframe (60) in the stacked arrangement.  
With respect to claim 8, Chow discloses wherein the first semiconductor die (88) is mounted on the first surface of the first leadframe (76) in a first flipchip arrangement, and the second semiconductor die (88) is mounted on the first surface of the first leadframe (76) in a second flipchip arrangement.  
With respect to claim 9, Chow discloses wherein the second leadframe (60) forms a recess (72 and recess created by layer 80 as shown in figure 4F) with the first leadframe (76), the first semiconductor die (88), and the second semiconductor die (88) all recessed relative to portions of the second leadframe (60) surrounding the recess (72 and recess created by layer 80 as shown in figure 4F).  


With respect to claim 22, wherein the conductor (80) of the first leadframe (76) is electrically and physically isolated (shown in figure 4C) from the plurality of leads (86) of the first leadframe (76).  
With respect to claim 23, wherein the first semiconductor die (88) is separated from the second semiconductor die (88) by an area (figure 4F shown the die 88 are separated by an area) therebetween, the conductor (80) extends continuously between a first end of the conductor (80) and a second end of the conductor (80), the first end of the conductor (80) extends beyond a first side of the area, and the second end of the conductor (80) extends beyond a second side of the area opposite the first side.  
With respect to claim 24, wherein the conductor (80) is a first conductor (80), the second leadframe (60) includes a second conductor (80) extending between a first end of the second conductor (80) and a second end of the second conductor (80), the first end of the second conductor (80) extends beyond the first end of the first conductor (80), and the second end of the second conductor (80) extends beyond the second end of the second conductor (80).  
With respect to claim 25, wherein the first conductor (80) is positioned between the first and second semiconductor dies (88) and the second conductor (80), and the first conductor (80) extends in a same direction as the second conductor (80).  
With respect to claim 26, wherein the second leadframe (60) includes a bonding surface (72, fig. 4A and 4E) that is recessed relative to an outer surface of the second .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al., US patent 6917097 B2, newly cited; in view of Pavier US PG pub. 20070096270 A1, of record.
With respect to claim 10, Chow discloses wherein the first semiconductor die (88) is a semiconductor die however Chow did not discloses the semiconductor die is a gallium nitride die.  
Pavier discloses multi-chip lead frame packaging device can have a plural dies that form within the same leadframe can have said die form of material GaN. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to use GaN based chip since semiconductor die in packaging can be interchangeable.

Chow discloses wherein the first semiconductor die (88) is a semiconductor die however Chow did not discloses the semiconductor die is a gallium nitride die.  
Pavier discloses multi-chip lead frame packaging device can have a plural dies that form within the same leadframe can have said die form of material GaN. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to use GaN based chip since semiconductor die in packaging can be interchangeable.




Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822